t c memo united_states tax_court sydell l miller petitioner v commissioner of internal revenue respondent docket no filed date david j fischer hewitt b shaw jr and kenneth j kies for petitioner dennis m kelly for respondent memorandum opinion kroupa judge this partner-level matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and involves the validity of a deficiency_notice under the partnership provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 respondent issued petitioner a deficiency_notice for and years at issue on the same day he issued a notice of final_partnership_administrative_adjustment fpaa to slm ltd of ohio the partnership for in the deficiency_notice respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for a dollar_figure deficiency for and a dollar_figure deficiency for respondent also determined accuracy-related_penalties under section of dollar_figure for dollar_figure for and dollar_figure for the deficiencies and penalties stem from adjustments to petitioner’s capital_gain income and itemized_deduction sec_2 for the years at issue the alleged capital_gain income is attributable to cash distributions from the sydell miller charitable_remainder_annuity_trust miller crat a limited_partner of the partnership the sole issue for decision is whether we lack jurisdiction to redetermine the deficiencies and penalties at issue because the deficiency_notice is invalid we hold that the notice is invalid because it adjusts affected items that cannot be 1all section references are to the internal_revenue_code in effect for the years at issue unless otherwise indicated 2the adjustments to itemized_deductions are purely computational and depend on the primary_adjustment to petitioner’s capital_gain income litigated until the conclusion of the ongoing partnership-level proceeding accordingly we shall grant respondent’s motion background the facts we recite are uncontested facts admitted in the petition respondent’s motion petitioner’s objection to respondent’s motion or the exhibits attached to these documents petitioner resided in florida at the time she filed the petition petitioner owned three million shares of bristol-myers squibb stock bmy stock directly or indirectly through her wholly owned s_corporation nevadamax inc nevadamax petitioner transferred her bmy stock to the partnership in exchange for a 99-percent limited_partnership_interest and a percent general_partnership interest nevadamax in turn transferred its bmy stock to the partnership for a 4-percent limited_partnership_interest petitioner formed the miller crat four days later and contributed her 99-percent limited_partnership_interest to the miller crat petitioner was the term beneficiary of the miller crat and was entitled to monthly distributions crat distributions until the crat terminated in the day after transferring her limited_partnership_interest to the miller crat petitioner caused the partnership and bear stearns international ltd bear stearns to enter into a variable forward purchase contract concerning the bmy stock the confirmations of this agreement set forth the terms of the bmy stock sale including a purchase date of date bear stearns paid the partnership dollar_figure million in however under the agreement the partnership made cash distributions to the miller crat during the years at issue these distributions were calculated to meet the miller crat’s monthly distribution obligations to petitioner the primary source of these distributions was the dollar_figure million payment from bear stearns the miller crat made crat distributions in excess of dollar_figure million to petitioner from date through date petitioner treated the crat distributions as nontaxable returns of corpus under sec_664 on her tax returns for the years at issue respondent challenged petitioner’s reporting position under two alternative theories respondent’s first theory is presented in the fpaa respondent determined in the fpaa among other things that the partnership made a closed and completed sale of the bmy stock when it executed the variable_prepaid_forward_contract and therefore had approximately dollar_figure million in capital_gain income for partnership gain issue respondent determined the dollar_figure million gain by subtracting the partnership’s basis in the bmy stock from the consideration the partnership received from bear stearns dollar_figure million in cash plus the contingent right to future appreciation according to respondent petitioner caused nevadamax the partnership’s tax_matters_partner to timely file a petition with this court the partnership-level case is pending at docket no respondent’s second theory is included in the deficiency_notice in which respondent challenges petitioner’s tax treatment of the crat distributions under sec_1_643_a_-8 income_tax regs the crat anti-abuse regulation essentially respondent determined that the miller crat is treated as having sold a pro_rata portion of the bmy stock in the years at issue and therefore the crat distributions are properly treated as capital_gains rather than a return of corpus under the crat anti-abuse regulation petitioner timely filed a petition with this court and respondent filed a motion to dismiss for lack of jurisdiction before filing an answer it is this motion that we address discussion we must decide whether the deficiency_notice is invalid because it adjusts affected items and was issued before the conclusion of the related partnership-level proceeding we first discuss the tax treatment of distributions from charitable_remainder annuity trusts generally we then turn to respondent’s treatment of the crat distributions in the deficiency_notice finally we examine respondent’s determinations in the deficiency_notice under the tefra partnership provisions to decide we do not have jurisdiction i distributions from charitable_remainder annuity trusts the tax treatment of distributions from a charitable_remainder_annuity_trust to its beneficiary is determined under a four-tier system see sec_664 first all amounts distributed to the beneficiary are characterized and taxed as ordinary_income to the extent that the trust has ordinary_income for the year and undistributed ordinary_income for past years sec_664 if the payment exceeds the total of ordinary_income for the current_year and undistributed ordinary_income for past years capital_gain income is distributed to the extent of the trust capital_gain income for the current_year and undistributed_capital_gain income from prior years sec_664 if the payment exceeds the total of current and accumulated ordinary_income and capital_gain income for the year of distribution then other income generally tax-exempt_income is distributed to the extent of the trust’s other income for the year and other income that is undistributed for prior years sec_664 finally if any portion of the payment in a given year exceeds the sum of current and accumulated income and gains the balance is treated as a return of trust corpus sec_664 each year the trustee must completely distribute all of the historical value of income in one category before distributing any from the next category the four-tier system causes a beneficiary to treat distributions from a charitable_remainder_annuity_trust as being pulled first from sources with the highest income_tax rate tax planners began to look for ways around the four-tier system to avoid higher tax_rates for their clients the secretary issued the crat anti-abuse regulation in date to address inappropriate manipulation of the four-tier system for tax_avoidance see t d 2001_1_cb_492 the crat anti- abuse regulation disregards all transactions that circumvent the regulation’s purpose of preventing taxable capital_gain from being characterized as nontaxable return of corpus sec_1_643_a_-8 and b income_tax regs the charitable_remainder_annuity_trust is then treated as having sold a pro_rata portion of its assets for years in which it makes a distribution sec_1_643_a_-8 income_tax regs respondent challenges petitioner’s tax treatment of the crat distributions under the crat anti-abuse regulation respondent ultimately concludes that the crat anti-abuse regulation applies and petitioner erroneously treated the crat distributions as return of corpus rather than capital_gain for the years at issue the regulation applies only however to the extent that the crat distributions would otherwise be characterized in the hands of petitioner as distributions of trust corpus see sec_1_643_a_-8 income_tax regs accordingly the crat anti- abuse regulation cannot apply if the partnership gain issue is upheld in the partnership-level proceeding the distributions would then be characterized as gain under sec_664 rather than as returns of corpus under sec_664 with this understanding of respondent’s determinations in the deficiency_notice we now turn to the jurisdictional issue in this case ii our jurisdiction under tefra the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent provided by congress see sec_7442 see also 114_tc_519 we have jurisdiction to redetermine a deficiency if a valid notice_of_deficiency is issued by the commissioner and a timely petition is filed by the taxpayer gaf corp subs v commissioner supra pincite we 3in doing so respondent determined that the miller crat’s participation in the partnership is disregarded for purposes of determining the tax treatment of the distributions respondent therefore treated the miller crat as having sold a pro_rata portion of the bmy stock during the years at issue and recognizing capital_gain to the extent the crat distributions exceeded the stock’s allocable basis have jurisdiction in this case only if the notice_of_deficiency sent to petitioner is valid petitioner argues that the deficiency_notice is valid because it adjusts items that are unrelated to the determinations in the fpaa respondent counters that the deficiency_notice is invalid because it adjusts items that depend on the outcome of the partnership gain issue in the partnership-level proceeding we agree with respondent partnership items are determined in partnership-level proceedings under tefra while nonpartnership_items are determined at the individual partner level sec_6221 97_tc_575 a partnership_item is any item required to be taken into account for the partnership’s taxable_year to the extent regulations specify it is an item more appropriately determined at the partnership level than the partner level sec_6231 we agree with the parties that the partnership gain issue both its timing and amount and each partner’s distributive_share of any partnership gains are partnership items see sec_301_6231_a_3_-1 b proced admin 4partnership items include the partnership aggregate and each partner’s share of items of income gain loss deduction or credit of the partnership sec_301 a - a proced admin regs partnership items also include the accounting practices and the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain continued regs these partnership items are in dispute in the partnership- level proceeding and will be finally determined there partnership-level determinations also impact certain items of individual partners these are referred to as affected items and their resolution depends on partnership-level determinations see sec_6231 87_tc_783 in general the commissioner has no authority to assess a deficiency attributable to any partnership_item until the partnership-level proceeding is completed sec_6225 see gaf corp subs v commissioner supra pincite accordingly a deficiency_notice adjusting affected items is generally invalid if it is issued before the conclusion of the partnership-level proceeding and we therefore have no jurisdiction see gaf corp subs v commissioner supra pincite soward v commissioner tcmemo_2006_262 we now turn to whether the adjustments in the deficiency_notice are attributable to affected items that flow from the partnership gain issue so that we lack jurisdiction over them here petitioner argues that respondent’s recharacterization of the crat distributions under the crat anti-abuse regulation and continued loss deduction etc sec_301_6231_a_3_-1 proced admin regs the related penalties are not affected items we disagree both items are in fact affected items that must await a determination of the partnership gain issue at the partnership level an affected_item is any item to the extent such item is affected by a partnership_item see sec_6231 further any item whose existence or amount is dependent on a partnership_item is an affected_item see maxwell v commissioner supra pincite recharacterization of the crat distributions whether under sec_664 b or the crat anti-abuse regulation depends upon a final_determination of the partnership gain issue we must await the conclusion of the partnership-level proceeding to know the timing and amount of the partnership gain issue we may then determine the character of the crat distributions either as gain or return of corpus under sec_664 we must know the character of the crat distributions under sec_664 to determine whether the crat anti-abuse regulation applies at all 5although petitioner’s argument is not entirely clear she appears to contend that the operation of the crat anti-abuse regulation would be an affected_item only if it had a bearing on the taxable_amount of the crat distributions arising from the partnership gain issue we reject this argument an affected_item is any item to the extent such item is affected by a partnership_item see sec_6231 an affected_item is not required to have an impact on any other item however 6the parties agree that the tax treatment of the crat distributions under sec_664 is an affected_item to recharacterize a return of corpus as capital_gain income accordingly we hold that the operation of the crat anti-abuse regulation is an affected_item in addition respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 for the years at issue the penalties do not arise from the adjustments in the fpaa instead these penalties depend upon operation of the crat anti-abuse regulation accordingly the penalties are affected items that must await determinations at the partnership level see meruelo v commissioner t c __ __ slip op pincite 7this is true even if respondent is required to make computational adjustments only for any portion of the crat distributions properly characterized as capital_gain income under sec_664 8petitioner argues that this proceeding provides her only opportunity to challenge the validity of the crat anti-abuse regulation we disagree the recharacterization of the crat distributions under the crat anti-abuse regulation requires various partner-level determinations including but not limited to the values and bases of the miller crat’s assets see sec_1_643_a_-8 and income_tax regs see also sec a a i 110_tc_172 partner-level determination under sec_469 passive_loss_rules is an affected_item supplemented by 110_tc_440 102_tc_550 characterization of a guaranteed_payment as a lump-sum payment under sec_104 is an affected_item accordingly petitioner may have the opportunity to challenge the regulation’s validity if necessary in an affected items deficiency proceeding after the conclusion of the partnership-level proceeding iii conclusion we conclude that respondent improperly issued the deficiency_notice recharacterizing the crat distributions before the decision of this court has become final in the ongoing partnership-level proceeding accordingly we hold that the deficiency_notice is invalid and there is no jurisdictional basis upon which this court may consider the adjustments we have considered all the arguments of the parties and to the extent we have not addressed them we find them to be irrelevant moot or meritless to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
